PER CURIAM:
Appellants Larry and Carlotta Thacker appeal the district court’s affirmance of the bankruptcy court’s grant of summary judgment for the appellee, bankruptcy trustee John Venn Jr., based on collateral estoppel. After careful review of the record and the parties’ briefs, and with the benefit of oral argument, we find no merit to Thacker’s claims and affirm.
We review a bankruptcy court’s grant of summary judgment de novo. In re Optical Techs., Inc., 246 F.3d 1332, 1335 (11th Cir. 2001). This litigation originated over seven years ago, in 2009. Since then, Thacker has argued several times that his transfers of property into a trust were not fraudulent'. But several courts have found otherwise and have affirmed the Florida state court’s findings of multiple badges of fraud stemming from Thacker’s transfers.
The bankruptcy court properly gave collateral estoppel effect to the Florida state court judgment that found Thacker’s transfers of property to be fraudulent. In summarizing it’s decision to affirm the application of collateral estoppel, the district court recalled that “[t]he state court avoided [ JThacker’s fraudulent transfers ... [and that] ruling was correct. Even more clearly, [that] ruling was and is binding.” Thacker v. Venn, No. 5:15-cv-62-RH/GRJ, — B.R. —, at *4, 2016 WL 1271485 (N.D. Fla. Mar. 31, 2016). After de novo review, we agree with the thorough and well-reasoned decision of the courts below.
AFFIRMED.